Title: To Thomas Jefferson from David Bailie Warden, 25 May 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir,
                     Paris. 25 may, 1808
                  
                  I have the honor of transmitting to you, by the instructions of Mr. Humbolt, four Vos of his work on South America, and am, Sir, with great respect
                  Your very obedt & humble Servant
                  
                     D. B. Warden
                     
                  
               